Exhibit 10.4

 

MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (this “Agreement”) is entered into as of
March 23, 2018 (the “Commencement Date”) by and between Jaguar Health, Inc., a
Delaware corporation (the “Company”), and Sagard Capital Partners Management
Corp., a Delaware corporation (“Sagard Management”).

 

RECITALS

 

WHEREAS, the Company seeks the services of Sagard Management (or an affiliate
designated by Sagard Management), and Sagard Management (or an affiliate
designated by the Sagard Management) wishes to provide, certain management
services relating to the affairs of the Company; and

 

WHEREAS, the Company and Sagard Management wish to enter into this Agreement in
order to govern the terms and conditions of the provision of such management
services.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.              Services.  The Company hereby retains Sagard Management, and
Sagard Management hereby agrees that, from the date hereof until March 31, 2021
(the “Initial Term”), it will collaborate with the Company and Company’s
wholly-owned subsidiary, Napo Pharmaceuticals, Inc., on the following consulting
and management advisory services to the Company:

 

(a)   assistance with strategic planning and analysis regarding the Company’s
commercial strategy in Canada and the European Union (“EU”), including:

 

(i)                                     strategy for potential Canadian and EU
regulatory approvals, including specifically options for regulatory filing in
Canada on the basis of the U.S. approved new drug applications for crofelemer;

 

(ii)                                  participating in the preparation of, and
rehearsals for, meeting(s) with representatives of Health Canada; and

 

(iii)                               coordinating projects for commercialization
of the Company’s product(s) in Canada, including timing of potential business
development relationships, pre-launch activities, investor relations, and
regulatory timelines;

 

(b)   conducting research and due diligence for executive level human resource
activities, including organizational design and recruitment and
compensation/retention of potential senior managers/executives, advisors and
directors;

 

(c)    strategic advice in connection with financing, acquisition and
disposition transactions involving the Company, any of its direct or indirect
subsidiaries and/or any of their respective business or product lines (however
structured);

 

--------------------------------------------------------------------------------


 

(d)   assistance with developing and executing on the Company’s investor
relations strategy;

 

(e)    strategic advice in connection with the potential search for new business
opportunities and strategic acquisitions for the Company;

 

(f)     providing insight regarding financing for acquisitions, growth and/or
refinancing of the existing debt of the Company;

 

(g)    advice and counsel regarding capital expenditures; and

 

(h)   such other services (which may include financial and strategic planning
and analysis, consulting services, human resources and executive recruitment
services and other services) as Sagard Management and the Company may from time
to time agree.

 

Notwithstanding the foregoing, the services will not include any legal services
or legal services management or any services which may be deemed to constitute
broker-dealer activities.

 

Sagard Management shall devote such time and efforts to the performance of
services contemplated hereby as Sagard Management deems reasonably necessary or
appropriate; provided, however, that no minimum number of hours is required to
be devoted by Sagard Management on a weekly, monthly, annual or other basis. The
Company acknowledges that Sagard Management’s services are not exclusive and
that Sagard Management will render similar services to other persons and
entities.  In providing services to the Company, Sagard Management will act as
an independent contractor, and it is expressly understood and agreed that this
Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship and that neither Sagard
Management, on the one hand, nor the Company, on the other hand, has the right
or ability to contract for or on behalf of the other party, or to effect any
transaction for the account of the other party. Sagard Management may contract
with its affiliates to provide the services.

 

2.                                      Payment of Fees.

 

2.1          (a)         (i)                                            Subject
to Sections 2.1(a)(ii) and 2.3, in consideration of the services that Sagard
Management shall provide hereunder, the Company shall pay to Sagard Management
an annual fee (the “Annual Fee”) in the amount of $450,000, prorated for any
partial calendar year (not to exceed in the aggregate $1,350,000).

 

(ii)                                  The Annual Fees payable during the Initial
Term shall be paid on the following terms:

 

(1)                                 The Annual Fee due for services performed in
the first year of the Initial Term shall be paid in equal quarterly installments
during the second and third years of the Initial Term concurrently with the
quarterly payments due for the Annual Fee payable with respect to the second and
third years of the Initial Term.  As such, quarterly payments of $168,750 shall
be made during the second and third years of the Initial Term in the amounts and
on the dates set forth on Schedule 2.1.  All such payments shall be paid on the
applicable date (or, if such date is not a business day, on

 

2

--------------------------------------------------------------------------------


 

the immediately preceding business day).  For the avoidance of doubt, the
parties understand that Sagard Management has agreed to defer payment of the
Annual Fee due with respect to services provided during the first year of the
Initial Term and that such payment shall be accrued (and not cancelled) until
paid to Sagard Management pursuant to this Section 2.1(a)(ii).

 

2.2                               The Annual Fee shall be in addition to the
reimbursement of expenses under Section 4.

 

2.3                               If Sagard Management elects in its discretion
(it being agreed that Sagard Management shall have no obligation to do so) to
defer a payment to which it is otherwise entitled pursuant to Section 2.1(a) of
this Agreement, then such payment shall be accrued (and not cancelled) and then
paid by the Company at such time as Sagard Management ends such deferral.

 

3.              Term.  This Agreement may be terminated earlier than the Initial
Term upon (a) mutual consent of the parties, (b) the consummation of a Deemed
Liquidation Event (as defined in the Certificate of Designation of Series A
Convertible Participating Preferred Stock of the Company) (so long as all
accrued and unpaid fees payable hereunder as of such termination have been paid
in full), or (c) at the Company’s election, upon the consummation of a
Fundamental Change (as defined in the Certificate of Designation of Series A
Convertible Participating Preferred Stock of the Company) in which all of the
Company’s shares of Series A Convertible Participating Preferred Stock are
repurchased by the Company; provided, however, that (i) Sagard Management, on
the one hand, and the Company, on the other hand, may terminate this Agreement
following a material breach of the terms of this Agreement by the other party,
and a failure to cure such breach within thirty (30) days following written
notice thereof, and (ii) Sagard Management may terminate this Agreement upon not
less than ten (10) days written notice to the Company; and provided, further,
that each of (A) the obligations of the Company under Section 4 below and the
provisions of Section 6 below (whether in respect of or relating to services
rendered prior to termination of this Agreement), (B) the obligations of Sagard
Management under Section 5(a) below, (C) any and all accrued and unpaid
obligations of the Company owed under Section 2 above and (D) the provisions of
Section 9 shall all survive any termination of this Agreement to the maximum
extent permitted under applicable law.

 

4.                                      Expenses; Indemnification.

 

(a)                                 Expenses.  Sagard Management shall request
advance written authorization for all expenses incurred by or on behalf of
Sagard Management and Sagard Capital Partners, L.P. (“Sagard”) relating to
operations of, or services provided by Sagard Management to, the Company or its
affiliates from time to time under this Agreement.  Sagard agrees to provide to
the Company such documentation as the Company may reasonably require to verify
such expenses.

 

(b)                                 Indemnity and Liability.

 

(i)                                     The Company hereby indemnifies, defends
and holds Sagard Management, and each of its respective partners, shareholders,
members, affiliates, directors,

 

3

--------------------------------------------------------------------------------


 

officers, fiduciaries, employees and agents and each of the partners,
shareholders, members, affiliates, directors, officers, fiduciaries, employees
and agents of each of the foregoing (collectively, the “Indemnitees”), free and
harmless from and against any and all actions, causes of action, suits, claims
and liabilities and reasonable expenses in connection therewith, including
without limitation reasonable attorneys’ fees and charges (collectively, the
“Indemnified Liabilities”), incurred by the Indemnitees or any of them as a
result of, arising out of, or in any way relating to (A) this Agreement or
(B) operations of, or services provided by Sagard Management to, the Company or
its affiliates from time to time, except for any such Indemnified Liabilities
arising on account of such Indemnitee’s gross negligence or willful misconduct,
and if and to the extent that the foregoing undertaking may be unenforceable for
any reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

(ii)                                  Notwithstanding anything to the contrary
contained herein or in the certificate of incorporation, bylaws or other
organizational documents of the Company, the Company acknowledges and agrees
that although under certain circumstances certain Indemnitees may be entitled to
indemnification and expense advancement and/or reimbursement from Sagard
Management, Sagard or Sagard’s general partner or their respective affiliates
(collectively, “Sagard Related Parties”) in connection with claims made against
any such Indemnitee, the obligations of the Company hereunder and/or under the
certificate of incorporation, bylaws or other organizational documents of the
Company with respect to any claim by an Indemnitee are primary to any
obligations of any Sagard Related Party with respect thereto and the Indemnitee
will not be obligated to seek indemnification from or expense advancement or
reimbursement by any Sagard Related Party with respect to any claim.  In
addition: (A) the Company, on behalf of itself and any insurers providing
liability insurance, hereby waives any rights of contribution or subrogation or
any other right from or against each and every Sagard Related Party and every
insurer providing liability insurance to the Sagard Related Parties and/or any
Indemnitee with respect to any claim and (B) the Company acknowledges and agrees
that if any Sagard Related Party provides indemnification, expense advancement,
expense reimbursement or otherwise to an Indemnitee with respect to any
liabilities, including Indemnified Liabilities, such Sagard Related Party or
Parties shall be subrogated to the extent of such payment to all rights of
recovery of Indemnitee under this Agreement or the certificate of incorporation,
bylaws or other organization documents of the Company, as applicable.  Each of
the Indemnitees and Sagard Related Parties is an intended third party
beneficiary of this Section 4(b)(ii) and the Company agrees to take such further
action as may be requested by any Indemnitee or Sagard Related Party to
effectuate the contractual arrangement between the Company and the Indemnitees
and Sagard Related Parties as set forth herein.

 

5.              Confidentiality; Status and Reports.

 

(a)                                 Confidentiality.

 

(i)                                     Sagard Management agrees to keep the
Confidential Information (as defined below) strictly confidential; provided that
Confidential Information may be disclosed to Sagard Management’s Representatives
who need to know such information in connection with Sagard Management’s
provision of services hereunder.  Disclosure of Confidential Information

 

4

--------------------------------------------------------------------------------


 

by Sagard Management or its Representatives may also be made with the Company’s
prior consent.  Sagard Management agrees to inform its Representatives that are
provided with Confidential Information by or on behalf of Sagard Management
hereunder of the existence of this Agreement and to direct them to maintain the
confidentiality of such Confidential Information (unless disclosure would be
permitted hereunder).  Sagard Management agrees to be responsible for breach of
this Agreement by such Representatives other than any such Representative that
has entered into its own confidentiality agreement with the Company with respect
to the Confidential Information or has agreed to abide by the confidentiality
restrictions set forth in this Agreement in an instrument naming the Company as
a third party beneficiary thereof.

 

(ii)                                  Notwithstanding anything to the contrary
herein, if Sagard Management or any of its Representatives is requested or
required pursuant to or in connection with any applicable law, rule, regulation
or procedure of, under or before any governmental authority or self-regulatory
agency (including any deposition, interrogatory, oral questioning, information
or document request, subpoena, court order, regulatory filing, civil
investigative demand or other similar process) to disclose Confidential
Information, then such information may be disclosed without violation of this
Agreement; provided that Sagard Management agrees to notify the Company, to the
extent reasonably practicable and legally permitted under the circumstances,
prior to such disclosure so that the Company may, if it so chooses, seek a
protective order or other appropriate remedy protecting the confidentiality of
the Confidential Information.  If the Company so requests in writing, Sagard
Management will reasonably cooperate with the Company at the Company’s expense
to obtain such a protective order or other appropriate remedy protecting the
confidentiality of the Confidential Information.  Notwithstanding anything to
the contrary in this Agreement, if Sagard Management or any of its
Representatives are subject to an examination, inquiry, or proceeding by a
regulatory governmental agency, Sagard Management or its Representatives may
disclose any Confidential Information as requested by any regulator in the
course of any such examination, inquiry, or proceeding, without complying with
the foregoing notice and cooperation requirements so long as, in each case, such
examination, inquiry or proceeding is not targeted at the Company, this
Agreement or the Confidential Information.

 

(iii)                               Promptly following the written request of
the Company, all Confidential Information provided to Sagard Management or (on
its behalf) to any of its Representatives hereunder will be, at Sagard
Management’s option, either returned to the Company or destroyed; provided,
however, that Sagard Management and its Representatives

 

(1)         may each retain one copy of the Confidential Information for
recordkeeping or regulatory purposes and for the purpose of defending its rights
and obligations hereunder, and

 

(2)         will not be required to return or destroy any computer or other
electronic hardware or systems, to render any electronic data irrecoverable or
to disable any existing electronic data backup procedures.

 

(iv)                              The Company acknowledges that private
investment vehicles managed by certain of Sagard Management’s affiliates are
engaged in the purchase of debt and

 

5

--------------------------------------------------------------------------------


 

equity securities of numerous companies, that they may now own or may in the
future purchase or sell securities of the Company or one or more of its
affiliates, and that they may from time to time possess information with respect
to the Company or one or more of its affiliates. The Company acknowledges that
Sagard Management’s and its Representatives’ review of Confidential Information
will inevitably enhance Sagard Management’s and its Representatives’ knowledge
and understanding of the business of the Company in a way that cannot be
separated from Sagard Management’s and its Representatives’ other knowledge, and
the Company agrees that this Agreement shall not restrict Sagard Management or
its Representatives in connection with the purchase, sale, consideration of, and
decisions related to other investments and serving on the boards of such
investments.  The Company acknowledges that Sagard Management or its affiliates’
directors, officers or employees may serve as directors of portfolio companies
of investment funds managed by Sagard Management, and the Company agrees that
such portfolio companies will not be deemed to have received Confidential
Information solely because any such individual serves on the board of such
portfolio company, provided, that (i) such individual has not provided such
portfolio company or any other director, officer, employee or other
representative of such portfolio company with Confidential Information,
(ii) such portfolio company does not act at the direction of or with
encouragement from such individual or Sagard Management and (iii) no
Confidential Information has been provided to employees or agents of such
portfolio company.

 

(v)                                 For purposes hereof:

 

(1)         “Confidential Information” means confidential information regarding
the Company and its subsidiaries, regardless of the form of communication,
furnished during the term of this Agreement to Sagard Management or (on its
behalf) to its Representatives in connection with Sagard Management’s provision
of services hereunder; provided that the term “Confidential Information” does
not include information:

 

(a)         that is or becomes publicly available other than as a result of
disclosure by Sagard Management or its Representatives in violation of this
Agreement;

 

(b)                                 that was available to Sagard Management or
its Representatives prior to its disclosure under this Agreement;

 

(c)                                  that is received from a third party not
known by Sagard Management or its Representatives to have violated an obligation
of confidentiality to the Company in disclosing such information; or

 

(d)                                 that is developed through the efforts of
Sagard Management or its Representatives without use of the Confidential
Information.

 

(2)         “Representative” means a person’s affiliates and its and their
respective directors, partners, members, managers, officers, agents, control
persons, employees, consultants and representatives (including actual and
potential attorneys, accountants, advisors, financing sources and, if
applicable, their respective advisors); provided that, for the avoidance of
doubt, the term “Representatives” does not include any person that

 

6

--------------------------------------------------------------------------------


 

would otherwise fall within the definition of such term but has not been
provided with Confidential Information by or on behalf of Sagard Management
hereunder.

 

(b)   Status Updates.  Sagard Management and the Chief Executive Officer of the
Company (“CEO”) shall review and agree upon the services provided hereunder no
less frequently than on a monthly basis.  At the request of the CEO, Sagard
Management shall provide no less frequently than on a monthly basis to the CEO a
telephonic review of the services provided by Sagard Management, with a
discussion of progress and findings to date, and to obtain feedback on
methodology and information sources.  The CEO may also request an oral update by
Sagard Management, given in person or by telephone, to be provided to the board
of directors of the Company no more frequently than once a calendar quarter
regarding the status of and services provided hereunder.  Likewise, Sagard
Management shall make its management available by phone as reasonably requested
from time to time by the CEO regarding the services provided under this
Agreement.  The contents of any such calls or updates, and the contents of any
research, report or analysis performed or provided hereunder by Sagard
Management, shall be kept strictly confidential by the Company and shall not be
shared or disclosed by the Company with any third party nor filed publicly with
any governmental authority.

 

6.                                      Accuracy of Information; Disclaimer and
Limitation of Liability; Opportunities.

 

(a)                                 Accuracy of Information. The Company shall
furnish or cause to be furnished to Sagard Management such information as Sagard
Management believes reasonably appropriate in connection with providing the
services contemplated by this Agreement (all such information so furnished, the
“Information”). The Company recognizes and confirms that the Sagard Management
(a) will use and rely primarily on the Information and on information available
from generally recognized public sources in performing the services contemplated
by this Agreement without independent verification, (b) does not assume
responsibility for the accuracy or completeness of the Information and such
other information and (c) is entitled to rely upon the Information without
independent verification.

 

(b)                                 Disclaimer — Standard of Care.  Sagard
Management makes no representations or warranties, express or implied, in
respect of the services to be provided by it hereunder.  In no event shall
Sagard Management or any other Indemnitee be liable to the Company or any of its
affiliates for any act, alleged act, omission or alleged omission on the part of
Sagard Management that does not constitute gross negligence or willful
misconduct as determined by a final, non-appealable determination of a court of
competent jurisdiction.

 

(c)                                  Limitation of Liability.  In no event will
Sagard Management or any of its affiliates be liable to the Company or any of
its affiliates for any indirect, special, incidental or consequential damages,
including lost profits or savings, whether or not such damages are foreseeable,
or for any third party claims (whether based in contract, tort or otherwise),
relating to the services to be provided by Sagard Management hereunder, except
for Sagard Management’s or any of its affiliates’ gross negligence or willful
misconduct.  The maximum liability of Sagard Management under this Agreement
except for gross negligence or willful misconduct shall not exceed the aggregate
amount of all fees actually paid to Sagard Management under Section 2.1(a).

 

7

--------------------------------------------------------------------------------


 

(d)                                 Freedom to Pursue Opportunities.  In
recognition that Sagard Management and its affiliates currently have, and will
in the future have or will consider acquiring, investments in numerous companies
with respect to which Sagard Management or its affiliates may serve as an
advisor, a director or in some other capacity, and recognition that Sagard
Management and its affiliates have myriad duties to various investors and
partners, and in anticipation that the Company and Sagard Management (or one or
more affiliates, associated investment funds or portfolio companies, or clients
of Sagard Management) may engage in the same or similar activities or lines of
business and have an interest in the same areas of corporate opportunities, and
in recognition of the benefits to be derived by the Company hereunder and in
recognition of the difficulties which may confront any advisor who desires and
endeavors fully to satisfy such advisor’s duties in determining the full scope
of such duties in any particular situation, the provisions of this
Section 6(d) are set forth to regulate, define and guide the conduct of certain
affairs of the Company as they may involve Sagard Management.  Except as Sagard
Management may otherwise agree in writing after the date hereof:

 

(i)                                     Sagard Management and its affiliates
(including any employee or representative serving as a director of the Company)
shall have the right: (A) to directly or indirectly engage in any business
(including, without limitation, any business activities or lines of business
that are the same as or similar to those pursued by, or competitive with, the
Company), (B) to directly or indirectly do business with any client or customer
of the Company and (C) to take any other action that Sagard Management believes
in good faith is necessary to or appropriate to fulfill its obligations as
described in the first sentence of this Section 6(d)(i), and (D) not to present
potential transactions, matters or business opportunities to the Company, or any
of its subsidiaries, and to pursue, directly or indirectly, any such opportunity
for itself, and to direct any such opportunity to another person.

 

(ii)                                  Sagard Management and its officers,
employees, partners, members, other clients, affiliates and other associated
entities (including any employee or representative serving as a director of the
Company) shall have no duty (contractual or otherwise) to communicate or present
any corporate opportunities to the Company or any of its affiliates or to
refrain from any action specified in Section 6(d)(i), and the Company on its own
behalf and on behalf of its affiliates, hereby renounce and waive any right to
require Sagard Management or any of its affiliates to act in a manner
inconsistent with the provisions of this Section 6(d).

 

(iii)                               Neither Sagard Management nor any officer,
director, employee, partner, member, stockholder, affiliate or associated entity
thereof (including any employee or representative serving as a director of the
Company) shall be liable to the Company or any of its affiliates for breach of
any duty (contractual or otherwise) by reason of any activities or omissions of
the types referred to in this Section 6(d) or of any such person’s participation
therein  unless such potential transaction, matter or business opportunity is
presented to, or acquired, created or developed by, or otherwise comes into the
possession of, such party expressly and solely in such party’s capacity as a
director of the Company.

 

8

--------------------------------------------------------------------------------


 

7.              Assignment, etc.  Except as provided below, no party shall have
the right to assign this Agreement without the prior written consent of the
other parties hereto.  Notwithstanding the foregoing, (a) Sagard Management may
assign all or part of its rights and obligations hereunder to any affiliate of
Sagard Management which provides services similar to those called for by this
Agreement as long as such affiliate expressly assumes Sagard Management’s
obligations hereunder and has the same or greater level of skill for the
services provided hereunder, in which event Sagard Management shall be released
of all of its rights and obligations hereunder, (b) the Company may collaterally
assign any or all of its rights and interests hereunder to one or more
subsidiaries or affiliates and (c) the provisions hereof for the benefit of
Sagard shall inure to the benefit of its successors and assigns.

 

8.                                      Amendments and Waivers.  No amendment or
waiver of any term, provision or condition of this Agreement shall be effective,
unless in writing and executed by each of Sagard Management and the Company.  No
waiver on any one occasion shall extend to or effect or be construed as a waiver
of any right or remedy on any future occasion.  No course of dealing of any
person nor any delay or omission in exercising any right or remedy shall
constitute an amendment of this Agreement or a waiver of any right or remedy of
any party hereto.

 

9.                                      Miscellaneous.

 

(a)                                 Choice of Law.  This Agreement and all
matters arising under or related to this Agreement shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

(b)                                 Consent to Jurisdiction.  Each of the
parties agrees that all actions, suits or proceedings arising out of, based upon
or relating to this Agreement or the subject matter hereof shall be brought and
maintained exclusively in the federal and state courts of the State of
Delaware.  Each of the parties hereto by execution hereof (i) hereby irrevocably
submits to the jurisdiction of the federal and state courts in the State of
Delaware for the purpose of any action, suit or proceeding arising out of or
based upon this Agreement or the subject matter hereof and (ii) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, suit or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that it is immune from extraterritorial injunctive relief or other
injunctive relief, that its property is exempt or immune from attachment or
execution, that any such action, suit or proceeding may not be brought or
maintained in one of the above-named courts, that any such action, suit or
proceeding brought or maintained in one of the above-named courts should be
dismissed on grounds of forum non conveniens, should be transferred to any court
other than one of the above-named courts, should be stayed by virtue of the
pendency of any other action, suit or proceeding in any court other than one of
the above-named courts, or that this Agreement or the subject matter hereof may
not be enforced in or by any of the above-named courts.  Notwithstanding the
foregoing, to the extent that any party hereto is or becomes a party in any
litigation in connection with which it may assert indemnification rights set
forth in this agreement, the court in which such litigation is being heard shall
be deemed to be included in Section 9(b)(i) above.  Each of the parties hereto
hereby consents to service of process in any such suit, action or proceeding in
any manner permitted by the laws of the State of Delaware, agrees that service
of process by registered or

 

9

--------------------------------------------------------------------------------


 

certified mail, return receipt requested, at the address specified in or
pursuant to Section 11 is reasonably calculated to give actual notice and waives
and agrees not to assert by way of motion, as a defense or otherwise, in any
such action, suit or proceeding any claim that service of process made in
accordance with Section 11 does not constitute good and sufficient service of
process.  The provisions of this Section 9 shall not restrict the ability of any
party to enforce in any court any judgment obtained in a federal or state court
of the State of Delaware.

 

(c)                                  Waiver of Jury Trial.  To the extent not
prohibited by applicable law which cannot be waived, each of the parties hereto
hereby waives, and covenants that it will not assert (whether as plaintiff,
defendant, or otherwise), any right to trial by jury in any forum in respect of
any issue, claim, demand, cause of action, action, suit or proceeding arising
out of or based upon this Agreement or the subject matter hereof, in each case
whether now existing or hereafter arising and whether in contract or tort or
otherwise. Each of the parties hereto acknowledges that it has been informed by
each other party that the provisions of this Section 9(c) constitute a material
inducement upon which such party is relying and will rely in entering into this
Agreement and the transactions contemplated hereby.  Any of the parties hereto
may file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of each of the parties hereto to the waiver of
its right to trial by jury.

 

10.                               Entire Agreement.  This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes any prior communication or agreement with respect thereto.

 

11.                               Notice.  All notices, demands, and
communications required or permitted under this Agreement shall be in writing
and shall be effective if served upon such other party and such other party’s
copied persons as specified below to the address set forth for it below (or to
such other address as such party shall have specified by notice to each other
party) if (a) delivered personally, (b) sent and received by facsimile, or
(c) sent by Federal Express or UPS or any other comparably reputable overnight
courier service, postage prepaid, to the appropriate address as follows:

 

If to the Company:

 

Jaguar Health, Inc.

201 Mission Street, Suite 2375

San Francisco, CA 94105

Attention:                                         Chief Executive Officer

 

with a copy (not to constitute notice) to:

 

Reed Smith LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attention:                                         Donald C. Reinke, Esq.

 

10

--------------------------------------------------------------------------------


 

If to Sagard Management to:

 

Sagard Capital Partners Management Corp.

280 Park Ave, Third Floor,

New York, New York 10017

Facsimile:                                         (203) 629-6721

Attention:                                         Chief Financial Officer

 

with a copy (not to constitute notice) to:

 

Finn Dixon & Herling LLP

Six Landmark Square

Stamford, Connecticut  06901-2048

Facsimile:                                         (203) 325-5001

Attention:                                         Charles J. Downey III, Esq.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective, (i) on the date received, if personally delivered or sent by
facsimile during normal business hours, (ii) on the business day after being
received if sent by facsimile other than during normal business hours and
(iii) one (1) business day after being sent next-day delivery by Federal Express
or UPS or other comparably reputable delivery service.  Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

 

12.                               Severability.  If in any judicial or arbitral
proceedings a court or arbitrator shall refuse to enforce any provision of this
Agreement, then such unenforceable provision shall be deemed eliminated from
this Agreement for the purpose of such proceedings to the extent necessary to
permit the remaining provisions to be enforced.  To the full extent, however,
that the provisions of any applicable law may be waived, they are hereby waived
to the end that this Agreement be deemed to be valid and binding agreement
enforceable in accordance with its terms, and in the event that any provision
hereof shall be found to be invalid or unenforceable, such provision shall be
construed by limiting it so as to be valid and enforceable to the maximum extent
consistent with and possible under applicable law.

 

13.                               Counterparts.  This Agreement may be executed
in counterparts, each of which when so executed shall be deemed to be an
original and both of which shall constitute one and the same agreement.

 

(signature page to follow)

 

11

--------------------------------------------------------------------------------


 

[Signature Page to Management Services Agreement]

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as an instrument under seal as of the date first above
written by its officer or representative thereunto duly authorized.

 

 

 

 

JAGUAR HEALTH, INC.

 

 

 

 

 

By:

/s/ Lisa Conte

 

 

 

Name:

Lisa Conte

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

SAGARD CAPITAL PARTNERS MANAGEMENT CORP.

 

 

 

 

 

 

 

 

By:

/s/ Samuel Robinson

 

 

 

Name:

Samuel Robinson

 

 

 

Title:

President

 

12

--------------------------------------------------------------------------------


 

Schedule 2.1
Schedule of Payments

 

Payment Date

 

Amount of Payment

 

June 30, 2019

 

$

168,750

 

September 30, 2019

 

$

168,750

 

December 31, 2019

 

$

168,750

 

March 31, 2020

 

$

168,750

 

June 30, 2020

 

$

168,750

 

September 30, 2020

 

$

168,750

 

December 31, 2020

 

$

168,750

 

March 31, 2021

 

$

168,750

 

 

13

--------------------------------------------------------------------------------